Appeal by defendant from a judgment of the County Court, Westchester County, rendered August 4, 1977, convicting him of operating a motor vehicle while in an intoxicated condition and leaving the scene of an accident, upon a jury verdict, and imposing sentence. Judgment affirmed. The defense offered testimony attributing defendant’s physical condition to a bruise he received in the accident. The People in rebuttal offered testimony as to his physical condition by a doctor who examined him at Grasslands Hospital where he went for treatment following the accident. The testimony of defendant’s witnesses must be deemed to have been "given with his knowledge and consent” (see Capron v Douglass, 193 NY 11, 17), thus constituting a waiver of the physician-patient privilege (see People v Al-Kanani, 33 NY2d 260, 264). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.